Citation Nr: 0502146	
Decision Date: 01/28/05    Archive Date: 02/07/05

DOCKET NO.  99-13 731A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran served on active duty in the Army from January 
1966 to April 1969.

This case came before the Board of Veterans' Appeals (the 
Board) on appeal from an April 1999 rating decision of the 
Detroit, Michigan, Department of Veterans Affairs (VA) 
Regional Office (RO).  In February 2002 and October 2002, the 
Board remanded the matter to the RO to fulfill due process 
requirements.  The matter has been returned to the Board.  

In May 2004, the veteran provided testimony at a hearing 
before the undersigned Veteran's Law Judge during a travel 
Board hearing at the RO.  At the hearing, the veteran 
testified about his current PTSD claim as well as his 
previously denied service connection claim for a nervous 
condition.  Inasmuch as he may be indicating a desire to 
reopen the previously denied claim for a nervous condition, 
that matter is referred to the RO for appropriate action.  
The claim currently before the Board, that of service 
connection for PTSD, was first filed in 1998 and is distinct 
and separate from that claim.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), Pub.L. No. 
106-475, 114 Stat. 2096 (2000) introduced several fundamental 
changes into the VA adjudication process.  Remand is 
necessary in order to comply with the duties set forth in the 
VCAA.  

A VCAA notice letter consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  The April 2001 letter sent by 
the RO to the veteran is inadequate under current legal 
precedent.  An additional letter should be sent to the 
veteran fully complying with the VCAA.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d) (2004).  In 
his recent testimony before the undersigned Veterans Law 
Judge, the veteran testified that he had a friend, a Marine, 
who was killed in Vietnam while the veteran was over there, 
right before the veteran was scheduled to leave Vietnam.  He 
identified this as a stressor.  The friend's name was W.R.S. 
and he was from Michigan.  The veteran and he had played 
football together in high school.  The veteran was not 
present at his death but he heard about it.  Thus, the RO 
should attempt to verify the veteran's stressor.  

After the above development has been completed, the RO should 
make a determination for the record of what, if any, 
stressors have been verified.  If any stressor has been 
verified, then the veteran should be afforded a VA 
psychiatric examination to determine if he currently has PTSD 
as a result of any verified in-service stressor.  See 
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  As the case 
must be remanded for the foregoing reasons, additional 
efforts should be undertaken to obtain the veteran's service 
personnel records.  

Therefore, in order to ensure that the record is fully 
developed, this case is REMANDED for the following:

1.  Notify the veteran about (1) the 
information and evidence not of record 
that is necessary to substantiate the 
claim for service connection for PTSD; 
(2) the information and evidence that VA 
will seek to obtain on his behalf; (3) 
the information or evidence that he is 
expected to provide; and (4) request or 
tell him to provide any evidence in his 
possession that pertains to the claim.  A 
copy of this notification must be 
associated with the claims folder.

2.  The National Personnel Records Center 
has indicated that for further search for 
the veteran's service personnel records, 
a hard copy of a VA Form 3101 and 
completed NA 13075 are required.  Please 
make arrangements to obtain the veteran's 
complete service personnel records.

3.  Attempt to confirm or verify the 
occurrence of the veteran's claimed 
stressor, including obtaining all records 
related to the death of a friend of the 
veteran named W.R.S., a Marine from 
Michigan (see transcript of personal 
hearing dated in May 2004), killed in 
Vietnam during the time that the veteran 
was in Vietnam and right before the 
veteran was scheduled to leave Vietnam.

3.  Thereafter, prepare a memorandum 
describing which, if any, of the 
veteran's stressors have been verified 
and established as having occurred during 
military service.

4.  If, after the foregoing development 
has been accomplished, any of the 
veteran's reported stressors are 
verified, schedule him for a complete and 
thorough VA examination by a 
psychiatrist.

Prior to conducting the examination, the 
psychiatrist should be given a copy of 
this remand and the veteran's claims 
folder and should review the veteran's 
medical history, and the RO's memorandum 
detailing which stressors have been 
verified for purposes of this claim. The 
diagnosis should be in accordance with 
the American Psychiatric Association's: 
Diagnostic and Statistical Manual of 
Mental Disorders-IV (DSM-IV).  All 
necessary special studies or tests, 
including appropriate psychological 
testing and evaluation, are to be 
accomplished.

The examination report should reflect 
review of pertinent material in the 
claims folder.  The psychiatrist should 
integrate the previous psychiatric 
findings and diagnoses with current 
findings to obtain a true picture of the 
veteran's psychiatric status.

The psychiatrist must express an opinion 
as to whether the veteran meets the 
criteria for PTSD contained in DSM- IV, 
and if he meets such criteria, whether 
PTSD can be related to the stressor or 
stressors reported by the veteran and 
established, based on the RO's 
memorandum, as having occurred during the 
veteran's active service.

The psychiatrist must provide a 
comprehensive report including complete 
rationales for all conclusions reached.

5.  Finally, readjudicate the veteran's 
claim with application of all appropriate 
laws and regulations, and consideration 
of any additional information obtained as 
a result of this remand.  If the decision 
with respect to the claim remains adverse 
to the veteran, he and his representative 
should be furnished a supplemental 
statement of the case and afforded an 
appropriate period of time within which 
to respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this REMAND are to obtain additional information and 
comply with due process considerations.  No inference should 
be drawn regarding the final disposition of this claim as a 
result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004). 



